704 N.W.2d 76 (2005)
474 Mich. 874-79
PEOPLE
v.
WILSON.
No. 128017.
Supreme Court of Michigan.
October 6, 2005.
Application for Leave to Appeal.
SC: 128017, COA: 257718.
On order of the Court, the application for leave *77 to appeal the January 20, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would hold this case in abeyance for People v. Drohan, Iv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).